Exhibit 10.1

THE BANK OF NEW YORK MELLON CORPORATION

The Bank of New York Mellon Corporation Long-Term Incentive Plan

FORM OF RESTRICTED STOCK UNIT AGREEMENT

The Bank of New York Mellon Corporation (the “Corporation”) and
                                         , a key employee (the “Grantee”) of the
Corporation, in consideration of the covenants and agreements herein contained
and intending to be legally bound hereby, agree as follows:

SECTION 1: Restricted Stock Unit Award

1.1 Award. Subject to the terms and conditions set forth in this Restricted
Stock Unit Agreement (this “Agreement”) and to the terms of The Bank of New York
Mellon Corporation Long-Term Incentive Plan (the “Plan”), the Corporation hereby
awards to the Grantee                  restricted stock units (“RSUs”), each
representing a share of the Corporation’s common stock, par value $.01, (the
“Common Stock”) on                      (the “Grant Date”), subject to
adjustment as provided in Article IX of the Plan. Each of the RSUs is
denominated as a single share of Common Stock with a value equal to one share of
Common Stock. Capitalized terms not otherwise defined herein shall have the
meaning set forth in the Plan.

1.2 Acceptance. The Grantee accepts the award confirmed hereby, and agrees to be
bound by the terms and provisions of this Agreement and the Plan, as this
Agreement and the Plan may be amended from time to time; provided, however, that
no alteration, amendment, revocation or termination of this Agreement or the
Plan shall, without the written consent of the Grantee, adversely affect the
rights of the Grantee with respect to the award.

1.3 Dividend Equivalent Rights; No Voting. During the period prior to vesting,
the Grantee will have the right to receive dividend equivalents with respect to
the RSUs, payable in cash on the first regularly scheduled applicable payroll
date in each of February, May, August and November of each calendar year,
corresponding to the amount of any dividend paid by the Corporation for the
immediately preceding dividend payment date. In the event that the Grantee
receives any additional RSUs as an adjustment with respect to the award, such
additional RSUs will be subject to the same restrictions as if granted under
this Agreement as of the Grant Date and paid pursuant to Section 4 of this
Agreement. During the period prior to vesting, the Grantee shall not be entitled
to vote any shares represented by the RSUs. “Corporation,” when used herein with
reference to employment of the Grantee, shall include any Affiliate of the
Corporation.

SECTION 2: Restrictions on Transfer

2.1 Nontransferable. No RSUs awarded hereunder or any interest therein may be
sold, transferred, assigned, pledged or otherwise disposed of (any such action
being hereinafter referred to as a “Disposition”) by the Grantee until such time
as this restriction lapses with respect to such RSUs pursuant to Section 3
hereof, and any attempt to make such a Disposition shall be null and void and
result in the immediate forfeiture and return to the Corporation without
consideration of any RSUs as to which restrictions on Disposition shall at such
time be in effect.



--------------------------------------------------------------------------------

SECTION 3: Vesting, [Performance Requirements,] Forfeiture,

Termination of Employment and Disability

3.1 Vesting Period, [Required Tier 1 Common Capital Ratio and Return on Tier 1
Common Equity] and Forfeiture.

(a) Vesting. Subject to Sections 3.1(b), 3.2, 3.3 and 5.6 hereof, if the Grantee
remains continuously employed by the Corporation through the close of business
on                     , the RSUs shall vest and the restrictions on Disposition
of the RSUs set forth in Section 2.1 hereof shall lapse in full on such date.

[(b) Required Tier 1 Common Capital Ratio and Return on Tier 1 Common Equity. As
promptly as practicable following the end of calendar year         , the Human
Resources and Compensation Committee of the Corporation’s Board of Directors
(the “Committee”) shall determine in accordance with the terms of this Agreement
whether the Corporation’s Tier 1 Common Capital Ratio (as hereinafter described)
at                          was greater than or equal to     % and the
Corporation’s Return on Tier 1 Common Equity (as hereinafter described) at
                         was greater than or equal to     % (collectively, the
“Performance Requirement”). If the Committee determines that the Performance
Requirement has not been satisfied, all RSUs subject to restriction on
disposition shall be forfeited and returned to the Corporation without further
action being required of the Corporation. For the purposes of this Agreement,
(i) “Tier 1 Common Capital Ratio” shall be as defined by Basel 1 and
(ii) “Return on Tier 1 Common Equity” shall be the amount of GAAP earnings for
calendar year          divided by Tier 1 Common Equity as defined by Basel 1 as
of         . Notwithstanding the provisions of Sections 3.2 or 3.3 below, under
no circumstances will the restrictions on Disposition set forth in Section 2.1
hereof lapse unless and until the Committee determines that the Performance
Requirement has been satisfied.]

(c) Forfeiture Upon Termination of Employment. Subject to Sections 3.2 and 3.3
of this Agreement, upon the effective date of a termination of the Grantee’s
employment with the Corporation occurring prior to the lapse of restrictions on
Disposition pursuant to this Section 3.1, all RSUs then subject to restrictions
on Disposition shall immediately be forfeited and returned to the Corporation
without consideration or further action being required of the Corporation except
in situations where vesting would have occurred but for (i) a delay pursuant to
Section 3.4 below; or (ii) the fact that a determination has not yet been made
as to whether the Performance Requirement has been satisfied, in which cases the
restrictions on Disposition shall lapse in accordance with the terms of this
Agreement provided that the Committee determines that the Performance
Requirement has been satisfied. The effective date of the Grantee’s termination
shall be the date upon which the Grantee ceases to perform services as an
employee of the Corporation, without regard to accrued vacation, severance or
other benefits or the characterization thereof on the payroll records of the
Corporation.

(d) Forfeiture Upon Termination of Employment for Cause. Upon the effective date
of a termination of the Grantee’s employment with the Corporation for cause,
occurring prior to the lapse of restrictions on Disposition pursuant to this
Section 3.1 or pursuant to Sections 3.2 or 3.3 hereof, all RSUs then subject to
restrictions on Disposition shall immediately be forfeited and returned to the
Corporation without consideration or further action being required of the
Corporation, and without regard to any delay pursuant to Section 3.4 below or
the fact that a determination has not yet been made as to whether the
Performance Requirement has been satisfied.

 

- 2 -



--------------------------------------------------------------------------------

3.2 Specified Terminations of Employment.

(a) Death, Sale of Business. The restrictions on Disposition of the RSUs set
forth in Section 2.1 hereof shall lapse immediately and such RSUs shall vest
upon termination of the Grantee’s employment with the Corporation if such
termination is by reason of (i) the Grantee’s death, or (ii) the Grantee’s
termination by the Corporation due to a sale of a business unit or subsidiary of
the Corporation by which the Grantee is employed and the Grantee is not
otherwise entitled to transition/separation pay from the Corporation.

(b) Age & Service Rule, Termination Providing Transition/Separation Pay. If the
Grantee’s employment terminates by reason of (i) a termination on or after the
Grantee’s attainment of age 55 but prior to age 60 with ten years of credited
employment with the Corporation, (ii) a termination on or after the Grantee’s
attainment of age 60, or (iii) a termination providing transition/separation pay
from the Corporation, the restriction on Disposition of the RSUs set forth in
Section 2.1 shall lapse and the RSUs shall vest on the date provided in
Section 3.1(a), contingent upon the Grantee’s compliance with the covenants
provided in Section 3.5 hereof. If Grantee fails to comply with such covenants,
the RSUs shall immediately be forfeited.

(c) Other Age & Service Rule. If the Grantee’s employment with the Corporation
terminates on or after the Grantee’s attainment of age 55 but prior to age 60
and the Grantee has less than ten years of credited employment with the
Corporation, the restrictions on Disposition of the RSUs set forth in
Section 2.1 shall lapse and the RSUs shall vest on the date provided in
Section 3.1(a), contingent upon the Grantee’s compliance with the covenants
provided in Section 3.5 hereof, upon a number of RSUs equal to (i) the number of
whole and fractional months from the Grant Date through the date upon which the
Grantee’s employment is terminated, divided by (ii) 36, with the result
multiplied by (iii) the number of RSUs awarded hereunder. In such case, any
fractional RSUs shall be rounded up and all then remaining RSUs awarded
hereunder shall be forfeited immediately upon the Grantee’s termination of
employment. If Grantee fails to comply with such covenants, the RSUs shall
immediately be forfeited.

(d) Change in Control. If the Grantee’s employment is terminated by the
Corporation “without cause,” as defined in Section 3.5(e) of the Plan, within
two years after a Change in Control, as defined in Section 3.2(e) of this
Agreement, occurring after the Grant Date, the restrictions on Disposition of
the RSUs set forth in Section 2.1 hereof shall lapse and the RSUs shall vest
immediately upon termination of the Grantee’s employment with the Corporation.
The definition of Change in Control as provided in the Plan is expressly
inapplicable to this Agreement.

(e) Change in Control Definition. For purposes of this Agreement, “Change in
Control” means the occurrence of any one of the following events:

(i) During any period of not more than two (2) years, the Incumbent Directors no
longer represent a majority of the Board. “Incumbent Directors” are (A) the
members of the Board as of July 1, 2007 and (B) any individual who becomes a
director subsequent to the date hereof whose appointment or nomination was
approved by at least a majority of the Incumbent Directors then on the Board
(either by specific vote or by approval, without prior written notice to the
Board objecting to the nomination, of a proxy statement in which the member was
named as nominee). However, the Incumbent Directors will not include anyone who
becomes a member of the Board after the date hereof as a result of an actual or
threatened election contest or proxy or consent solicitation on behalf of anyone
other than the Board, including as a result of any appointment, nomination or
other agreement intended to avoid or settle a contest or solicitation;

 

- 3 -



--------------------------------------------------------------------------------

(ii) There is a beneficial owner of securities entitled to 30% or more of the
total voting power of the Corporation’s then-outstanding securities in respect
of the election of the Board (the “Voting Securities”), other than (A) the
Corporation, any Subsidiary of it or any employee benefit plan or related trust
sponsored or maintained by the Corporation or any Subsidiary of it; (B) any
underwriter temporarily holding securities pursuant to an offering of them;
(C) anyone who becomes a beneficial owner of that percentage of Voting
Securities as a result of an Excluded Transaction (as defined below); or
(D) anyone who becomes a beneficial owner of that percentage of Voting
Securities as a result of a transaction in which Voting Securities are acquired
from the Corporation, if the transaction is approved by a majority of the
Incumbent Directors in a resolution that expressly states that the transaction
is not a Change in Control under Section 2(e) of the Corporation’s Executive
Severance Plan;

(iii) Consummation of a merger, consolidation, statutory share exchange or
similar transaction (including an exchange offer combined with a merger or
consolidation) involving the Corporation (a “Reorganization”) or a sale, lease
or other disposition (including by way of a series of transactions or by way of
merger, consolidation, stock sale or similar transaction involving one or more
subsidiaries) of all or substantially all of the Corporation’s consolidated
assets (a “Sale”) other than an Excluded Transaction. A Reorganization or Sale
is an “Excluded Transaction” if immediately following it: (A) 50% or more of the
total voting power of the Surviving Corporation’s then-outstanding securities in
respect of the election of directors (or similar officials in the case of a
non-corporation) is represented by Voting Securities outstanding immediately
before the Reorganization or Sale or by securities into which such Voting
Securities were converted in the Reorganization or Sale; (B) there is no
beneficial owner of securities entitled to 30% or more of the total voting power
of the then-outstanding securities of the Surviving Corporation in respect of
the election of directors (or similar officials in the case of a
non-corporation); and (C) a majority of the board of directors of the Surviving
Corporation (or similar officials in the case of a non-corporation) were
Incumbent Directors at the time the Board approved the execution of the initial
agreement providing for the Reorganization or Sale. The “Surviving Corporation”
means in a Reorganization, the entity resulting from the Reorganization or in a
Sale, the entity that has acquired all or substantially all of the assets of the
Corporation, except that, if there is a beneficial owner of securities entitled
to 95% of the total voting power (in respect of the election of directors or
similar officials in the case of a non-corporation) of the then-outstanding
securities of the entity that would otherwise be the Surviving Corporation, then
that beneficial owner will be the Surviving Corporation; or

(iv) the stockholders of the Corporation approve a plan of complete liquidation
or dissolution of the Corporation.

For purposes of the foregoing definition, “Subsidiary” means any corporation or
other entity in which the Corporation has a direct or indirect ownership
interest of 50% or more of the total combined voting power of the then
outstanding securities or interests of such corporation or other entity entitled
to vote generally in the election of directors (or members of any similar
governing body) or in which the Corporation has the right to receive 50% or more
of the distribution of profits or 50% of the assets or liquidation or
dissolution.

 

- 4 -



--------------------------------------------------------------------------------

3.3 Disability. The restrictions on Disposition of the RSUs set forth in
Section 2.1 hereof shall lapse and the RSUs shall vest on the first day for
which the Grantee receives long-term disability benefits under the Corporation’s
long-term disability plan.

3.4 Delayed Vesting. Notwithstanding the foregoing provisions of this Section 3,
any vesting under this Agreement which would otherwise occur within one year
from the Grant Date will be delayed until the one year anniversary of the Grant
Date except in the case of vesting due to death, disability or as may be
required by prior written contractual obligation.

3.5 Covenants. Grantee agrees to provide the Corporation with 90 days’ advance
written notice of any voluntary termination of Grantee’s employment with the
Corporation. In the case of those terminations for which vesting is contingent
upon compliance with this section, Grantee agrees that for the period commencing
on the effective date of Grantee’s termination of employment until the one-year
anniversary thereof (or, if earlier, until the date provided in Section 3.1(a)),
Grantee will not directly or indirectly (a) solicit or attempt to solicit or
induce, directly or indirectly, (i) any current or prospective client of the
Corporation or an Affiliate known to Grantee, to initiate or continue a client
relationship with Grantee other than with the Corporation or Affiliate or to
terminate or reduce its client relationship with the Corporation or Affiliate,
or (ii) any employee of the Corporation or an Affiliate, to terminate such
employee’s employment relationship with the Corporation or Affiliate in order to
enter into a similar relationship with Grantee, or any other person or any
entity, or (b) compete against the Corporation or an Affiliate in any capacity,
whether as principal, agent, independent contractor, employee or otherwise, with
any financial services industry company located within 1,000 miles of Grantee’s
primary location of employment with the Corporation; provided, however, that the
ownership of up to 5% of any class of the outstanding securities of any company
the securities of which are listed on a national securities exchange (a “Public
Company”) (including, for purposes of calculating such percentage, the voting
securities owned by persons acting in concert with such person or otherwise
constituting a “group” for purposes of Section 13(d)(3) of the Securities
Exchange Act of 1934) shall not be deemed a violation hereof provided that
Grantee does not have an active role in the management of such Public Company.
Grantee agrees to advise any person or entity that seeks to employ Grantee of
the terms of these covenants.

SECTION 4: Settlement

4.1 Time of Settlement. Vested RSUs shall be settled on the vesting date
provided herein and in all events no later than two and one-half months
following the end of the calendar year in which vesting occurs; provided,
however, if Grantee is a “specified employee” under Section 409A of the Internal
Revenue Code of 1986, as amended, upon separation from service and such
settlement is conditioned upon a separation from service and not compensation
Grantee could receive without separating from service, then settlement shall not
be made until the first day following the six-month anniversary of the Grantee’s
separation from service (or upon earlier death).

4.2 Form of Settlement. The RSUs shall be settled in the form of Common Stock
delivered in book-entry form.

 

- 5 -



--------------------------------------------------------------------------------

4.3 Negative Discretion. At any time on or prior to the settlement of the award,
the Committee may, through the use of negative discretion, reduce or eliminate
any and all amounts that would otherwise be payable as provided herein.

SECTION 5: Miscellaneous

5.1 No Right to Employment. Neither the award of RSUs nor anything else
contained in this Agreement or the Plan shall be deemed to limit or restrict the
right of the Corporation to terminate the Grantee’s employment at any time, for
any reason, with or without cause.

5.2 Compliance with Laws. Notwithstanding any other provision of this Agreement,
the Grantee hereby agrees to take any action, and consents to the taking of any
action by the Corporation, with respect to the RSUs awarded hereunder necessary
to achieve compliance with applicable laws or regulations in effect from time to
time. Any determination in this connection by the Committee shall be final,
binding and conclusive. The Corporation shall in no event be obligated to
register any securities pursuant to the Securities Act of 1933 (as the same
shall be in effect from time to time) or to take any other affirmative action in
order to cause the delivery of shares in book-entry form or otherwise therefore
to comply with any law or regulation in effect from time to time. For the
avoidance of doubt, the Grantee understands and agrees that if any payment or
other obligation under or arising from this Agreement, including without
limitation dividend equivalent rights, or the Plan is in conflict with or is
restricted by any U.S. federal, state or local or other applicable law
(including without limitation, any regulations and interpretations thereunder),
then the Corporation may reduce, revoke, cancel, clawback or impose different
terms and conditions to the extent it deems necessary or appropriate, in its
sole discretion, to effect such compliance. If the Corporation determines that
it is necessary or appropriate for any payments under this Agreement to be
delayed in order to avoid additional tax, interest and or penalties under
Section 409A of the Internal Revenue Code (the “Code”), then the payments would
not be made before the date which is the first day following the six (6) month
anniversary of the date of the Grantee’s termination of employment (or upon
earlier death). For purposes of compliance with Section 409A of the Code,
(i) the definitions and requirements for Disability and Change in Control
contained herein shall be interpreted in a manner compliant with the comparable
definitions of Section 409A of the Code and (ii) if and to the extent that any
specified payment date included within Section 3.2 or 3.3 hereof may not be
applied in conformance with Section 409A of the Code then, subject to the
foregoing sentence, payments will be made as provided in Section 4.1 and 3.1(a).

5.3 Plan Governs. This is the Award Agreement referred to in Section 2.3(b) of
the Plan. To the extent that any written and effective offer letter or
employment agreement with the Grantee contains terms with respect to vesting of
RSUs that are more favorable than those contained herein, such terms shall apply
as if part of this Agreement, provided that the Grantee has complied with the
terms of such offer letter and/or employment agreement. In the event of any
inconsistency between the provisions of this Agreement and the Plan, the Plan
shall govern. A copy of the Plan may be obtained from the Executive Compensation
Division of the Corporation’s Human Resources Department. No amount of income
received by the Grantee pursuant to the RSUs shall be considered compensation
for purposes of any pension or retirement plan, insurance plan or any other
employee benefit plan of the Corporation.

5.4 Liability for Breach. The Grantee hereby indemnifies the Corporation and
holds it harmless from and against any and all damages or liabilities incurred
by the Corporation (including liabilities for attorneys’ fees and disbursements)
arising out of any breach by the Grantee of this Agreement, including, without
limitation, any attempted Disposition in violation of Section 2.1 hereof.

 

- 6 -



--------------------------------------------------------------------------------

5.5 Tax Withholding. The Grantee shall be advised by the Corporation as to the
amount of any federal, state, local or foreign income or employment taxes
required to be withheld on the compensation income resulting from the award of,
or lapse of restrictions on, the RSUs. The Grantee shall pay any taxes required
to be withheld directly to the Corporation in cash upon request; provided,
however, that where the restrictions on Disposition set forth in Section 2.1
hereof have lapsed the Grantee may satisfy such obligation in whole or in part
by requesting the Corporation in writing to withhold from the Common Stock
otherwise deliverable to the Grantee or by delivering to the Corporation shares
of its Common Stock having a Fair Market Value, on the date the restrictions
lapse equal to the amount of the aggregate minimum statutory withholding tax
obligation to be so satisfied, in accordance with such rules as the Committee
may prescribe. If the Grantee does not make such request, the Corporation will
automatically net unless it has previously requested payment in cash. The
Corporation’s obligation to issue or credit shares to the Grantee is contingent
upon the Grantee’s satisfaction of an amount sufficient to satisfy any federal,
state, local or other withholding tax requirements, notwithstanding the lapse of
the restrictions thereon.

5.6 Forfeiture and Repayment. If, directly or indirectly:

(a) during the course of the Grantee’s employment with the Corporation, the
Grantee engages in conduct or it is discovered that the Grantee engaged in
conduct that is materially adverse to the interests of the Corporation,
including failures to comply with the Corporation’s rules or regulations, fraud,
or conduct contributing to any financial restatements or irregularities;

(b) during the course of the Grantee’s employment with the Corporation and,
unless the Grantee has post-termination obligations or duties owed to the
Corporation or its Affiliates pursuant to an individual agreement set forth in
subsection (d) below, for one year thereafter, the Grantee engages in
solicitation and/or diversion of customers or employees;

(c) during the course of the Grantee’s employment with the Corporation, the
Grantee engages in competition with the Corporation or its Affiliates;

(d) following termination of the Grantee’s employment with the Corporation for
any reason, with or without cause, the Grantee violates any post-termination
obligations or duties owed to the Corporation or its Affiliates or any agreement
with the Corporation or its Affiliates, including without limitation, any
employment agreement, confidentiality agreement or other agreement restricting
post-employment conduct; or

(e) any compensation otherwise payable or paid to Grantee is required to be
forfeited and/or repaid to the Corporation pursuant to applicable regulatory
requirements;

the Corporation may cancel all or any portion of this award with respect to the
RSUs subject to restrictions on Disposition and/or require repayment of any
shares (or the value thereof) or amounts which were acquired from the award. The
Corporation shall have sole discretion to determine what constitutes such
conduct and/or the application of regulatory requirements.

 

- 7 -



--------------------------------------------------------------------------------

5.7 Governing Law. This Agreement shall be construed and enforced in accordance
with the laws of the State of New York, other than any choice of law provisions
calling for the application of laws of another jurisdiction.

5.8 Severability. The provisions of this Agreement are severable and if any one
or more provisions are determined to be illegal or otherwise unenforceable, in
whole or in part, the remaining provisions shall nevertheless be binding and
enforceable.

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
Grant Date.

 

 

THE BANK OF NEW YORK MELLON

CORPORATION

By:  

 

  [Name/Title]   GRANTEE By:  

 

  [Name]

 

- 8 -